Citation Nr: 1615420	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  08-01 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Durham, North Carolina


THE ISSUE

Entitlement to service connection for a dental disorder for the purpose of obtaining outpatient dental treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1974 to December 1976 and from January 1978 to August 1984.  The Veteran also spent time in the North Carolina Army National Guard and performed various periods of unverified active duty for training and inactive duty for training in connection with his National Guard membership.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over this case was subsequently transferred to the RO in Winston-Salem, North Carolina, and that office forwarded the appeal to the Board.  This issue is to be decided by the VA Medical Center (VAMC) in Durham, North Carolina.

In November 2010 the Veteran testified before the undersigned Veterans Law Judge at the Winston-Salem RO; a transcript of that hearing is of record.

In February 2011, the Board remanded the appeal for additional development.  

In September 2013, the Board granted entitlement to service connection for disorders of the low back, right shoulder, left hip and feet, and denied entitlement to service connection for a dental disorder for purposes of compensation.  Those issues are no longer before the Board.

As discussed in further detail below, in September 2013, the also Board remanded the issue of entitlement to service connection for a dental disorder for the purpose of obtaining outpatient dental treatment.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Board, observing that a claim for service connection for a dental disorder for purposes of compensation raises a claim for service connection for outpatient dental treatment purposes, Mays v. Brown, 5 Vet. App. 302 (1993), found that because prior readjudications had failed to address the Veteran's eligibility for treatment, a remand was required for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  Subsequently, the matter was not referred to the VAMC for consideration, but returned to the Board for a separate remand to the VAMC to consider that issue.

In addition, the Board directed the AOJ to send the appellant Veterans Claims Assistance Act of 2000 (VCAA) notice outlining his ability to receive service connection for dental treatment purposes.  While notice was mailed to the Veteran in July 2014, the information there does not specifically address how to establish eligibility for dental treatment.  Id.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) for the issue of entitlement to service connection for a dental condition for dental treatment purposes only, including the relevant dental regulations outlining the Veteran's ability to receive service connection for dental treatment purposes.

2. After all necessary development has been completed, the claim should be readjudicated by appropriate authority to determine eligibility for dental treatment.  To the extent the benefit is not granted, the Veteran and his representative should be issued a statement of the case, including citation to all relevant law and regulations pertinent to this claim.  The appellant must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




